DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Objections
Claim 10 is objected to because “the planned movements” (ll. 1-2) lacks antecedent basis in the claims as only a single planned movement is previously recited in claim 8. 
Claim 13 is objected to for the following informalities:
“a rack meters” (¶ 2, ll. 1-2) should be amended to read  - - a rack meter - -.
“a planned movements” (¶ 2, l. 2) should be amended to read  - - a planned movement - -.
“an assigned tanks” (¶ 2, l. 3) should be amended to read  - - assigned tanks - -.
Claim 21 is objected to because “the policy violations” (l. 1) lacks antecedent basis in the claims. A violation is previously recited in claim 8.
Claim 22 is objected to because there are two claims numbered 22. The second claim 22 has been renumbered 25. Claim 22 is also objected to because “the deviations” (l. 1) lacks antecedent basis in the claims. A deviation is previously recited in claim 8.
Claim 23 is objected to because “the threshold ranges” (l. 1) lacks antecedent basis in the claims.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The rejections of claims 8, 9, and 13 under 35 U.S.C. § 112(a) and 112(b) are withdrawn in view of the amendment filed 29 April 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11, 13, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 7,035,767 B2) in view of van Schie (US 8,670,945 B2).
Regarding claim 8, Archer et al. discloses a method for the identification and correction of a maintenance need or a violation by use of inventory reconciliation at one or more of a plurality of storage tanks (106) associated with one or more of tank farms (100), terminals, or refineries (method and system for reporting and diagnosing components of a bulk fuel distribution facility; Title), the method comprising: capturing a real-time tank gauge level physical volume in a tank management system (100) over a selected rolling time period from a plurality of gauges (114), each associated with the one or more of the plurality of storage tanks to furnish a physical inventory (real-time tank physical volume is captured by tank hardware 114 including tank gauges; c. 5, ll. 56-61); entering a planned movement into an accounting system (118) to furnish an estimated book inventory (planned movements of fuel are entered into accounting module 118; c. 10, ll. 45-54); comparing the estimated book inventory versus the physical inventory as an inventory reconciliation to catch a deviation from an expected level or volume (accounting module 118 provides the tools to perform reconciliation of physical and book inventories to catch a deviation from an expected inventory; c. 10, ll. 47-50).
Regarding claims 9-11, 13, and 22-24, Archer et al. discloses a method for inventory reconciliation to identify and correct a deviation from an expected inventory resulting from an issue at one or  more of a plurality of storage tanks (106) associated with one or more of tank farms (100), terminals, or refineries (method and system for reporting and diagnosing components of a bulk fuel distribution facility; Title), the method comprising: configuring one or more of a rack meters, an offload, a VRU recovery, a butane blending, and a planned movements in an accounting system to define or or more of a an assigned tanks (inventory reconciliation includes planned movements in accounting module 118 which must include an assigned tank 106; c. 10, ll. 47-50); reading a plurality of rack meters (meters of load rack 124) over a selected time period, each associated with the one or more of the plurality of the assigned tanks (106) in an accounting system (118) to provide a rack disposal and an expected inventory (meter recording devices of load rack 124 monitor and dispense products and provide a rack disposal and expected inventory; c. 9, ll. 40-42); capturing a real-time gauge level physical volume for the associated assigned tanks (106) over the selected time period in a tank management system (100) to provide a physical inventory (real-time physical volumes of tanks 106 are captured by tank hardware 114 including tank gauges; c. 5, ll. 56-61); comparing the expected inventory versus the physical inventory as an inventory reconciliation to catch a deviation from an expected level or volume (accounting module 118 provides the tools to perform reconciliation of physical and book inventories to catch a deviation from an expected inventory; c. 10, ll. 47-50).
Although Archer et al. discloses monitoring tank gauge data and performing reconciliation of physical and book inventories of the fuel distribution system, it is silent on how it uses the tank gauge data to perform reconciliation.
 Regarding claims 8-11 and 22, van Schie teaches a method for the identification and correction of a maintenance need or violation in one ore more storage tanks (102) associated with one or more of tank farms, terminals, or refineries (tank farm facilities; c. 1, ll. 14-18), the method comprising: capturing a real-time tank gauge level physical volume over a selected rolling time period to furnish a physical inventory (a real-time tank gauge level is captured by level sensor 120 over a selected rolling time period, which corresponds to a physical volume of tank 102; c. 3, ll. 34-36); entering a planned movement into an accounting system  (an operator enters a transfer plan of fuel movement into system 100; c. 3, ll. 59-67); comparing the estimated book inventory versus the physical inventory to catch a deviation from an expected level or volume (system 100 compares the predicted level of fuel in tank 102 with the physical inventory from level sensor 120 to catch a deviation; c. 4, ll. 4-7); wherein the maintenance need represents one or more of a failed relief valve or a failed check value (a deviation in a predicted and measured level of tank 102 may signify a malfunctioning valve 112; c. 4, ll. 7-11); wherein the planned movements originate from one or more of a plurality of sources (a transfer plan may originate from a plurality of sources); and wherein one or more of the planned movements comprises one or more: tank transfers, pipeline deliveries, marine deliveries, truck offloads tank assignments, rack disposals tank assignments, pipeline deliveries tank assignments, meter configurations, or VRU recovery tank assignments (a transfer plan includes at least tank transfers and pipeline deliveries; c. 3, ll. 4-9); wherein the corrections to resolve deviations comprises one or more of a modification of planned movement, enter a volume offset for the rolling time period, replace a failed thermal relief valve, replace a failed check valve, a complete tank lock out, update a tank assignment, float a floating tank roof, update a tank receipt mode (a corrective action may be to shut down pump 118 or close valve 112 which is a modification of planned movement and a tank lockout; c. 7, ll. 27-33); wherein the deviations outside set limits comprise one or more of a physical volume, a rack loading, a pipeline/marine movement, a tank level increase or decrease, a tank volume increase or decrease (a deviation between predicted and measured tank level outside of a threshold amount comprises at least a physical volume, a pipeline movement, a tank level increase or decrease, and a tank volume increase or decrease; c. 4, ll. 4-7).
Regarding claims 13, 23, and 24, van Schie discloses evaluation whether the deviation crosses a defined threshold so as to trigger one or more of an alarm data over the selected time period (system 100 monitors whether the deviation between predicted level and measured level crosses a threshold amount to trigger an alarm or corrective action; c. 4, ll. 20-24); notifying personnel of the alarm by an email from the tank management system or a notification within the tank management system (an alarm or corrective action may be an alarm message on display screen 124 or transmitting a warning message to user’s wireless device; c. 4, ll. 24-28); identifying from the one or more of the alarms of an issue (an alarm is identified when it is received by a user); and correcting the issue associated with the alarm triggered by the deviation crossing the threshold over the selected time period for the plurality of assigned tanks (a corrective action may be to shut down pump 118 or close valve 112; c. 7, ll. 27-33); wherein the threshold ranges comprise one or more of a minimal estimated book volume during a metered planned movement, an estimated book volume during a non-metered planned movement, or an estimated book volume during non- movement storage (the threshold amount is customizable and may be within a “range” of an estimated book volume; c. 4, ll. 28-29); wherein the issue comprises one or more of a failed thermal relief valve, a failed check valve, an unacceptable lock out/tag out isolation, a floating roof landing, an improper tank assignment, a tank in receipt mode receiving no product (the issue may be malfunctioning valve 112; c. 4, ll. 7-11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Archer et al. with the tank gauge level comparison of van Schie et al. to provide a safety check that detects a leak or a malfunctioning pump or valve (van Schie et al., c. 4, ll. 7-11).
Regarding claims 20 and 25, Archer et al. and van Schie disclose the invention as set forth above.
Although Archer et al. and van Schie disclose capturing a real-time tank gauge level physical volume over a selected rolling time period during product movements (van Schie et al., c. 4, ll. 4-7), they are silent on the specific time periods.
However, as taught in van Schie, the time period is commensurate with a transfer of product and would depend on the amount of product transferred and length of time to transfer the product.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Archer et al. in view of van Schie to optimize a tank level monitoring period, such as 1 hour, 4 hours, 12 hours, or 24 hours to be commensurate with the particular transfer movement plan. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 7,035,767 B2) in view of van Schie (US 8,670,945 B2), and further, in view of Hagg (US 9,377,340 B2).
Regarding claim 21, Archer et al. in view of van Schie disclose the invention as set forth above.
Archer et al. in view of van Schie are silent on a policy violation.
Hagg teaches monitoring the status of a floating roof (5) to determine if the floating roof (5) is stuck or sunken.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Archer et al. in view of van Schie to also monitor a floating roof landing as taught by Hagg to prevent a hazard from explosive gas or vapor as well as damage to the floating roof structure (Hagg, c. 1, ll. 44-55).

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852